Case 7:19-cr-00869 Document 26 Filed on 10/31/19 in TXSD Page 1 of 3
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 October 31, 2019
                                                                David J. Bradley, Clerk
Case 7:19-cr-00869 Document 26 Filed on 10/31/19 in TXSD Page 2 of 3
Case 7:19-cr-00869 Document 26 Filed on 10/31/19 in TXSD Page 3 of 3
